Citation Nr: 1209950	
Decision Date: 03/16/12    Archive Date: 03/28/12

DOCKET NO.  10-10 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for degenerative disc and joint disease of the thoracolumbar spine.

2.  Entitlement to an initial compensable rating for bilateral hearing loss.


ATTORNEY FOR THE BOARD

Heather M. Gogola, Counsel 



INTRODUCTION

The Veteran served on active duty from January 1968 to September 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office in St. Louis, Missouri.  Jurisdiction over the case was subsequently transferred to the RO in Winston-Salem, North Carolina.

The Board notes that the Veteran initially requested a videoconference hearing before a Veterans Law Judge on his VA Form 9, however, in an August 2011 statement, he withdrew his request for a hearing.

The Board further notes that the Veteran initially disagreed with the denial of service connection for a bilateral leg disability.  The January 2010 Statement of the Case addressed the issue of service connection for a bilateral leg disability, however, in his March 2010 VA Form 9, the Veteran specifically excluded that issue from his appeal.  

The Board also notes that the Veteran was provided a Statement of the Case in February 2011 addressing the issue of entitlement to a higher initial rating for posttraumatic stress disorder (PTSD).  In the cover letter sent with the Statement of the Case, the Veteran was informed of the requirement that he submit a timely substantive appeal in response to the Statement of the Case to perfect his appeal with respect to this new issue.  The record before the Board does not show that the Veteran has submitted a substantive appeal on this issue.  In addition the PTSD issue has not been certified for appellate consideration.  Therefore, the Board has determined that the PTSD issue is not properly before the Board at this time.
 


FINDINGS OF FACT

1.  The Veteran's thoracolumbar spine disability is manifested by pain on motion; forward flexion is greater than 60 degrees; the combined range of motion is greater than 120 degrees; there is no muscle spasm or guarding; and there have been no incapacitating episodes.

2.  The Veteran has, at worst, level I hearing in the right ear, and level IV hearing in the left ear.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent for degenerative disc and joint disease of the thoracolumbar spine have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2011).

2.  The criteria for an initial compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2002 & Supp 2009); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is specifically to inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

The timing requirement enunciated in Pelegrini applies equally to the disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran was provided complete VCAA notice by a letter mailed in August 2008, prior to the initial adjudication of the claims on appeal.

In addition, service treatment and post service treatment records have been obtained, and appropriate VA examinations were provided.  The Board finds that the examination reports are adequate to allow proper adjudication of the issues on appeal.  The examiners conducted complete examinations, recorded all findings considered relevant under the applicable diagnostic codes, and considered the full history of the disability.  There is no indication that either disability has increased in severity since the most recent examination of the disability.

The Veteran has identified any other evidence that could be obtained to substantiate his claims.  The Board is also unaware of any such evidence.  Therefore, the Board is satisfied that VA has complied with the duty to assist requirements of the VCAA and the pertinent implementing regulation.  

Accordingly, the Board will address the merits of the claims.

II.  Legal Criteria

General

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2011).  

Where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

Thoracolumbar Spine Disability

Under 38 C.F.R. § 4.71a, Diagnostic Code 5003, degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint involved.  When limitation of motion of the specific joint involved is noncompensable under the appropriate diagnostic code, a 10 percent rating will be assigned for each major joint or group of minor joints affected by limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5243, intervertebral disc syndrome (preoperatively or postoperatively) will be rated under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  

Under the General Rating Formula for Diseases and Injuries of the Spine, a 20 percent rating is warranted if forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 10 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees, but not greater than 85 degrees; combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of height.  

In determining the degree of limitation of motion, the provisions of 38 C.F.R. § 4.40 concerning lack of normal endurance, functional loss due to pain, and pain on use and during flare-ups; the provisions of 38 C.F.R. § 4.45 concerning weakened movement, excess fatigability, and incoordination; and the provisions of 38 C.F.R. § 4.10 concerning the effects of the disability on the veteran's ordinary activity are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 20 percent evaluation is warranted if there are incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  With incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months, a 10 percent evaluation is warranted.  

Normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees and left and right lateral rotation are 0 to 30 degrees.  The normal combined range of motion for the thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a, Plate V.

Hearing Loss Disability

Audiological examinations are conducted using the controlled speech discrimination tests together with the results of the pure tone audiometric tests.  The horizontal lines in Table VI (in 38 C.F.R. § 4.86) represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The vertical columns in Table VI represent nine categories of decibel loss based on the pure tone eudiometry test.  The numerical designation of impaired efficiency (levels I through XI) is determined for each ear by intersecting the horizontal row appropriate for the percentage of discrimination and the vertical column appropriate to pure tone decibel loss.

Table VIa is used when the examiner certifies that the use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of 38 C.F.R. §§ 4.85(c), 4.86.

When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).

When the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  38 C.F.R. § 4.86(b).

III.  Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2011) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disabilities.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the disabilities.  

Thoracolumbar Spine Disability

By a March 2009 rating decision, the RO granted service connection for degenerative disc disease and assigned a 10 percent rating, effective in July 2008.  The Veteran appealed, asserting that his disability warranted a higher rating.  In a January 2010 DRO decision, the service-connected disability was reclassified as degenerative disc and joint disease of the thoracolumbar spine and an earlier effective date in June 2008 for service connection and the 10 percent rating were granted.  

The Veteran was afforded a QTC examination of his back in January 2009.  He reported symptoms of stiffness, and intermittent pain in the lower back.  The pain occurred once a month, and generally lasted for up to two days.  Pain was exacerbated by physical activity and relieved by rest, Skelaxin or an unspecified anti-inflammatory medication.  The Veteran denied any incapacitation over the last 12 months; however, he did report an occasional inability to work, secondary to episodes of pain.  

Physical examination revealed that the Veteran had normal posture and gait.  There was no evidence of leg length discrepancy nor was there any evidence of abnormal weight bearing.  The Veteran did not require any assistive devices for ambulation.  The Veteran had full range of motion of the lumbar spine with no pain on motion.  However, repetitive testing showed evidence of pain, fatigue, and lack of endurance without evidence of incoordination or weakness.  The major functional impact was pain, but there was no additional limitation in degrees.  There was no evidence of radiation of pain, spasms, tenderness, or ankylosis.  The spine was symmetrical in appearance, and the curvatures of the spine were within normal limits.  Straight leg raise testing was negative bilaterally.  

There was no intervertebral disc syndrome with nerve root involvement.  Motor and sensory functions were normal and deep tendon reflexes were 2+ and equal throughout.  X-rays of the thoracic spine revealed bony bridging of T8-T9 on the right.  X-rays of the lumbosacral spine revealed bony bridging of L1-2 and possibly of T12 and L1 on the left; and disc space narrowing at L4-5.  A diagnosis of degenerative disc and joint disease of the thoracolumbar spine was provided.  The examiner stated that the Veteran was unable to perform his required job functions as he had to miss a lot of work due to episodes of severe low back pain.

Private treatment records submitted by the Veteran reflect treatment for other clinical conditions.

Following its review of the evidence, the Board must conclude that a rating in excess of 10 percent is not warranted for the Veteran's back disability.  The Veteran has denied experiencing any incapacitating episodes and there is no other evidence indicating that he has experienced any incapacitating episodes.  In addition, the QTC examination revealed full range of motion of the lumbar spine.  There was also no evidence of muscle spasm, tenderness, ankylosis, abnormal gait, or abnormal spinal contour.  However, repetitive testing did reveal evidence of pain, fatigue, and lack of endurance in the lumbar spine, with no additional loss of motion.  In fact, there is no evidence indicating that the Veteran has sufficient functional impairment of the thoracolumbar spine to warrant a higher rating.  As such, a higher rating is not warranted based on functional impairment of the thoracolumbar spine.

Additionally, the Veteran has denied experiencing any incapacitating episodes and there is no other evidence indicating that he has experienced any such episodes.  Therefore, a higher rating on the basis of incapacitating episodes is not warranted.

The Board is aware of the Veteran's complaints of pain in his low back.  The rating criteria set forth in Code 5243, however, contemplate symptoms such as pain, stiffness, and aching.  38 C.F.R. §§ 4.40, 4.45; Deluca v. Brown, 8 Vet. App. 202 (1995).  

Under the circumstances of the instant case, the Board must find that the preponderance of the evidence is against the claim for a schedular rating in excess of 10 percent for the thoracolumbar spine disability; the benefit of the doubt doctrine is inapplicable and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Bilateral Hearing Loss Disability

By a March 2009 rating decision, the RO granted service connection for bilateral hearing loss and assigned a noncompensable rating, effective in July 2008.  The Veteran appealed, asserting that his disability warranted a higher rating.  In a January 2010 DRO decision, an earlier effective date in June 2008 was assigned for the grant of service connection.

The Veteran was afforded a QTC examination in December 2008.  The Veteran complained of symptoms including difficulty hearing, particularly in hearing sounds such as a telephone or an alarm clock.  He also reported significant hearing difficulties in the presence of background noise.  He denied experiencing any functional impairment from the disability.  Audiological evaluation of the right ear revealed puretone thresholds, in decibels of 25, 30, 35, and 75 at 1000, 2000, 3000, and 4000 Hertz, respectively, with a puretone threshold four frequency average of 41 decibels.  Audiometric evaluation of the left ear revealed puretone thresholds of 25, 35, 70, and 70 at 1000, 2000, 3000, and 4000 Hertz, respectively, with a puretone threshold four frequency average of 50 decibels.  Word recognition was 92 percent in the right and 80 percent in the left ear.  

The examiner provided a diagnosis of bilateral sensorineural hearing loss.  The examiner recommended that the Veteran be evaluated for hearing aids.  

The Board notes that the Court has held that, in addition to providing objective test results, a VA audiologist must fully describe the effects of a disability on occupational functioning and daily activities.  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).   

The December 2008 examiner stated that the effect of the Veteran's hearing loss on his usual occupation was possible misinterpretation of instructions.  The examiner also stated that the disability had no effect on the Veteran's daily activities.

Under Table VI, the Veteran's puretone threshold average of 41 decibels and speech recognition of 92 percent equate to Level I hearing impairment in the right ear.  The Veteran's puretone threshold average of 50 decibels and speech recognition of 80 percent equate to Level IV hearing impairment in the left ear.   

Under Table VII, Level I hearing impairment in the right ear and Level IV hearing impairment in the left ear are assigned a noncompensable evaluation.  38 C.F.R. § 4.85, Diagnostic Code 6100.

The Veteran's audiological test results do not qualify as an exceptional pattern of hearing loss in either ear.  

Private treatment records submitted by the Veteran reflect treatment for other clinical conditions.

While the Board acknowledges the Veteran's complaints of hearing loss and the effect this condition has on his daily life, the criteria for a compensable rating have not been met.  As preponderance of the evidence is against a higher rating, the benefit of the doubt doctrine is not applicable.  38 U.S.C.A. § 5107(b).


Other Considerations

Consideration has been given to assigning a staged rating; however, at no time during the period in question has either disability warranted more than the assigned rating.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The Board has also considered whether this case should be referred for extra-schedular consideration.  The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Shinseki, F.3d 1366 (Fed. Cir. 2009).

Here, as discussed above, the rating criteria for the disabilities at issue reasonably describe the Veteran's disability levels and symptomatology.  Thus, as the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluations are adequate, and no referral for extra-schedular evaluations is required.  

The Board also notes that a claim for a total rating for compensation based upon individual unemployability (TDIU) has not been adjudicated by the RO.  According to the VA General Counsel, the question of TDIU entitlement may be considered as a component of an appealed increased rating claim if the TDIU claim is based solely upon the disability or disabilities which are the subject of the increased rating claim.  If the Veteran asserts entitlement to a TDIU based in whole or in part on other service-connected disabilities which are not the subject of the appealed RO decision, the Board lacks jurisdiction over the TDIU claim except where appellate jurisdiction is assumed in order to grant a benefit, pursuant to 38 C.F.R. 19.13(a).  See VAOGCPREC 6-96.  VA General Counsel opinions are binding on the Board.  See 38 U.S.C.A. § 7104(c); 38 C.F.R. § 14.507.

It appears to the Board that the Veteran is not claiming to be unemployable due to his service-connected disabilities.  Moreover, there is no evidence indicating that he is unemployable due to his thoracolumbar disability and/or bilateral hearing loss disability.  The Board acknowledges that the January 2009 QTC examiner stated that the Veteran was unable to perform his required job functions and that the Veteran had missed work due to severe episodes of back pain.  However, the same report indicates that the Veteran reported that his episodes of severe back pain occurred at most once a month and that he was unable to work at times secondary to these episodes.  Similarly, the December 2008 QTC examiner stated that the Veteran's hearing loss may cause him to misinterpret instructions at work.  Thus, if appears from both examination reports that the Veteran continues to maintain substantially gainful employment.  Therefore, the Veteran's increased rating claims do not include a claim for a TDIU.


ORDER

An initial rating in excess of 10 percent for degenerative disc and joint disease of the thoracolumbar spine is denied,

An initial compensable rating for bilateral hearing loss is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


